DETAILED ACTION
Claims 1-45 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 15-16, 24-27, 29, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0371361). 
Regarding claim 1, Kim teaches: 
A method of performing intraoperative registration between intraoperative surface data and pre-operative volumetric image data associated with a subject, the method comprising:
 employing a surface detection device to obtain intraoperative surface data characterizing at least a first surface region and a second surface region of the subject; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image)
processing the pre-operative volumetric image data to generate pre-operative surface data characterizing at least the first surface region and the second surface region of the subject;(Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image) 
 spatially segmenting one or both of the intraoperative surface data and the pre- operative surface data within the first surface region and the second surface region; (Kim [0077] the third obtainer may obtain the sectional image of the second medical image corresponding to the sectional image of the first medical image from the second sectional image)
 performing registration between the intraoperative surface data and the pre- operative surface data, to obtain a first registration transform associated with the first surface region and a second registration transform associated with the second surface region; (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects) and
 intraoperatively generating and displaying navigation images by employing a selected registration transform to register the pre-operative volumetric image data to an intraoperative frame of reference, wherein the selected registration transform is dynamically and intraoperatively selected from at least the first registration transform and the second registration transform.  (Kim [0078]the respective sectional images are display apparatus and thus may be displayed at the same time, in different areas, or combined into a single image [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input. ) 

Regarding claim 2, Kim teaches: 
The method according to claim 1 wherein the selected registration transform is dynamically and intraoperatively selected according to a proximity of one or more tracked instruments relative to the first surface region and the second surface region.  (Kim [0082] if the probe is disposed on the reference point of the target, the first obtainer may obtain the reference point from the first medical image and the coordinates of the reference point)

Regarding claim 3, Kim teaches: 
The method according to claim 1 wherein the selected registration transform is dynamically and intraoperatively selected according to a proximity of a selected tracked instrument relative to the first surface region and the second surface region.  (Kim [0082] if the probe is disposed on the reference point of the target, the first obtainer may obtain the reference point from the first medical image and the coordinates of the reference point)

Regarding claim 5, Kim teaches: 
The method according to claim 1 wherein the selected registration transform is dynamically and intraoperatively selected according to user input.  (Kim [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input )

Regarding claim 7, Kim teaches: 
The method according to claim 5 wherein the user input comprises a selection, within the navigation images, of one of the first surface region and the second surface region. (Kim  [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input)

Regarding claim 15, Kim teaches: 
The method according to claim 1 wherein the first surface region and the second surface region each comprise at least one respective anatomical surface feature.  (Kim [0072-73] objects may be liver or other organs of interest)

Regarding claim 16, Kim teaches :
The method according to claim 1 wherein the first surface region is associated with non-sterile phase of a surgical 5procedure, and the second surface region is associated with a sterile phase of the surgical procedure.  ( Kim [0069] obtain a first medical image captured by the first medical apparatus in real time (i.e. intraoperative, sterile) [0069] second medical image  capture before a medical operation (non sterile))

Regarding claim 24, Kim teaches: 
A method of performing intraoperative registration between a subject and pre-operative volumetric image data associated with the subject, the method comprising:
 employing a surface detection device to obtain intraoperative surface data characterizing at least a first surface region and a second surface region of the subject; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image)
processing the pre-operative volumetric image data to generate pre-operative surface data characterizing at least the first surface region and the second surface region of the subject; (Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image)
 spatially segmenting one or both of the intraoperative surface data and the pre- operative surface data within the first surface region and the second surface region; (Kim [0077] the third obtainer may obtain the sectional image of the second medical image corresponding to the sectional image of the first medical image from the second sectional image)
performing registration between the intraoperative surface data and the pre- operative surface data to obtain a first registration transform associated with the first surface region and a second registration transform associated with the second surface region; (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects)and 
intraoperatively generating and displaying first navigation images and second navigation images in two different windows of a user interface, (Kim [0078]the respective sectional images are display apparatus and thus may be displayed at the same time, in different areas, or combined into a single image 
wherein the first navigation images are generated by employing the first registration transform to register the pre-operative volumetric image data to an intraoperative frame of reference, and the second navigation images are generated by employing the second registration transform to register the pre-operative volumetric image data to the intraoperative frame of reference.  (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects)

Regarding claim 25, Kim teaches: 
A system for performing intraoperative registration between intraoperative surface data and pre-operative volumetric image data associated with a subject, the system comprising: 
a surface detection subsystem; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image) 
computer hardware operatively coupled to said surface detection subsystem, wherein said computer hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: (Kim [0105] processors) 
controlling said surface detection subsystem to obtain intraoperative surface data characterizing at least a first surface region and a second surface region of the subject; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image)
 processing the pre-operative volumetric image data to generate pre-operative surface data characterizing at least the first surface region and the second surface region of the subject; (Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image)
spatially segmenting one or both of the intraoperative surface data and the pre- operative surface data within the first surface region and the second surface region; (Kim [0077] the third obtainer may obtain the sectional image of the second medical image corresponding to the sectional image of the first medical image from the second sectional image)
performing registration between the intraoperative surface data and the pre- operative surface data to obtain a first registration transform associated with the first surface region and a second registration transform associated with the second surface region; (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects) and 
performing registration between the intraoperative surface data and the pre- operative surface data to obtain a first registration transform associated with the first surface region and a second registration transform associated with the second surface region; (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects) and intraoperatively generating and displaying navigation images by employing a selected registration transform to register the pre-operative volumetric image data to an intraoperative frame of reference, wherein the selected registration transform is dynamically and intraoperatively selected from at least the first registration transform and the second registration transform.  (Kim [0078]the respective sectional images are display apparatus and thus may be displayed at the same time, in different areas, or combined into a single image [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input. ) 


Regarding claim 26, Kim teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the selected registration transform is dynamically and intraoperatively selected according to a proximity of one or more tracked instruments relative to the first surface region and the second surface region.  (Kim [0082] if the probe is disposed on the reference point of the target, the first obtainer may obtain the reference point from the first medical image and the coordinates of the reference point)

Regarding claim 27, Kim teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the selected registration transform is dynamically and intraoperatively selected according to a proximity of a selected tracked instrument relative to the first surface region and the second surface region.  (Kim [0082] if the probe is disposed on the reference point of the target, the first obtainer may obtain the reference point from the first medical image and the coordinates of the reference point)

Regarding claim 29, Kim teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the selected registration transform is dynamically and intraoperatively selected according to user input.   (Kim [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input. )


Regarding claim 45, 
	A system of performing intraoperative registration between a subject and pre-operative volumetric image data associated with the subject, the system comprising:
 a surface detection subsystem; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image)and
 computer hardware operatively coupled to said surface detection subsystem, wherein said computer hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: (Kim [0105] processor)
controlling the surface detection subsystem to obtain intraoperative surface data characterizing at least a first surface region and a second surface region of the subject; (Kim [0069] obtain a first medical image captured by the first medical apparatus in real time, [0072] a first obtainer may obtain an object from the first medical image) 15processing the pre-operative volumetric image data to generate pre-operative surface data characterizing at least the first surface region and the second surface region of the subject; (Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image)
processing the pre-operative volumetric image data to generate per-operative surface data characterizing at least the first surface region and the second surface region of the subject; (Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image)
spatially segmenting one or both of the intraoperative surface data and the pre- operative surface data within the first surface region and the second surface region; (Kim [0077] the third obtainer may obtain the sectional image of the second medical image corresponding to the sectional image of the first medical image from the second sectional image)
 performing registration between the intraoperative surface data and the pre- operative surface data to obtain a first registration transform associated with the first surface region and a second registration transform associated with the second surface region; (Kim [0074] the calculator may calculation the transformation relation between the first and second medical images by matching the reference point in the first medical image and the reference point in the second medical image and supplement the transformation by aligning the first and second objects) and
intraoperatively generating and displaying first navigation images and second navigation images in two different windows of a user interface, wherein the first navigation images are generated by employing the first registration transform to register the pre-operative volumetric image data to an intraoperative frame of reference, and the second navigation images are generated by employing the second registration transform to register the pre-operative volumetric image data to the intraoperative frame of reference. (Kim [0078]the respective sectional images are display apparatus and thus may be displayed at the same time, in different areas, or combined into a single image [0079] the controller controls operations of the registering apparatus such that the processor generates an image by using a user command input. )

Allowable Subject Matter
Claims 4, 6, 8-14, 17-23, 28, 30-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof, teaches 15processing the pre-operative volumetric image data to generate pre-operative surface data characterizing at least the first surface region and the second surface region of the subject; (Kim [0069] second medical image  capture before a medical operation, [0073] the second obtainer may obtain an object from the second image)
The method according to claim 1 wherein the selected registration transform is dynamically and intraoperatively selected according to a detected gaze direction of an operator.  

	Regarding claim 6, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method according to claim 5 wherein the user input comprises a selected location within the navigation images, and wherein the selected registration transform is dynamically and intraoperatively selected according to a proximity of the selected location relative to the first surface region and the second surface region.  

	Regarding claim 8, neither the closest know prior art, nor any reasonable combination thereof, teaches: 
The method according to claim 1 wherein the first registration transform and the second registration transform are intraoperatively updated one or more times based on newly acquired intraoperative surface data.  
	Claims 9-13 depend from claim 8 and are therefore also objected to as dependent upon a rejected base claim.

	Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method according to  claim 1  wherein the first surface region is proximal to a first planned surgical intervention location and the second surface region corresponds a second planned surgical intervention location.  

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method according to claim 1wherein the intraoperative surface data is segmented proximal to the first surface region and the second surface region.

Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method according to claim 1wherein the pre-operative surface data is segmented proximal to the first surface region and the second surface region.
Claims 19-22 depend from claim 18 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 23, neither the closest known prior art, nor any reasonable combination thereof, teaches:
The method according to claim 1 wherein the first registration transform and the second registration transform are calculated based on:  8selection, by an operator, of pre-operative fiducial locations within the first surface region and the second surface region of the pre-operative surface data; and intraoperative identification of intraoperative fiducial locations within the first surface region and the second surface region.  
selection, by an operator, of pre-operative fiducial locations within the first surface region and the second surface region of the pre-operative surface data; and intraoperative identification of intraoperative fiducial locations within the first surface region and the second surface region.  
Regarding claim 28, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the selected registration transform is dynamically and intraoperatively selected according to a detected gaze direction of an operator.  

Regarding claim 30, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 29 wherein the computer hardware is configured such that the user input comprises a selected location within the navigation images, and wherein the selected registration transform is dynamically and intraoperatively selected according to a proximity of the selected location relative to the first surface region and the second surface region.  

Regarding claim 31, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 29 wherein the computer hardware is configured such that the user input comprises a selection, within the navigation images, of one of the first surface region and the second surface region.



Regarding claim 32, neither the closest known prior art, nor any reasonable combination thereof, teaches:
The system according to claim 25  wherein the computer hardware is configured such that the first registration transform and the second registration transform are intraoperatively updated one or more times based on newly acquired intraoperative surface data.  
Claims 33-37 depend from claim 32 and are therefore also objected to as being dependent upon a rejected base claim.

Regarding claim 38, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 25  wherein the computer hardware is configured such that the intraoperative surface data is segmented proximal to the first surface region the second surface region.  

Regarding claim 39, neither the closest know prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the pre-operative surface data is segmented proximal to the first surface region and the second surface region.  
Claims 40-42 depend from claim 39 and are therefore also objected to as dependent upon a rejected base claim. 

Regarding claim 44, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system according to claim 25 wherein the computer hardware is configured such that the first registration transform and the second registration transform are calculated based on: selection, by an operator, of pre-operative fiducial locations within the first surface region and the second surface region of the pre-operative surface data; and intraoperative identification of intraoperative fiducial locations within the first surface region and the second surface region.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666